545 So. 2d 506 (1989)
Andrew L. BUSH, Appellant,
v.
STATE of Florida, Appellee.
No. 88-2080.
District Court of Appeal of Florida, First District.
June 29, 1989.
Andrew L. Bush, pro se.
Robert A. Butterworth, Atty. Gen., and Richard E. Doran, Asst. Atty. Gen., for appellee.
BARFIELD, Judge.
The circuit court properly denied appellant's petition for writ of habeas corpus because it did not have the authority to issue the writ under section 79.09, Florida Statutes (1987). Finley v. State, 394 So. 2d 215 (Fla. 1st DCA 1981). The court's order is AFFIRMED without prejudice to appellant's right to file a petition for appropriate relief in the proper court. State v. Sampson, 297 So. 2d 120, 122 (Fla. 4th DCA 1974).
NIMMONS and MINER, JJ., concur.